Citation Nr: 0628220	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  02-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for abdominal 
scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2001 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDING OF FACT

The veteran's scars are located solely on his abdomen, with a 
total area of approximately 5.7 square inches, and no 
evidence of any corresponding skin disorder or limitation of 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
abdominal scarring have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7804 
(before and after August 30, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notice post-dates the initial adjudication, the claim was 
subsequently re-adjudicated without taint from the prior 
decision.  Additionally, because an increased rating has been 
denied, any question as to the appropriate effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing VA 
examinations.  Additionally, all remand requests contained in 
the July 2004 Board remand were fulfilled.  Consequently, the 
duty to notify and assist was met.  

The veteran is rated at 10 percent under Diagnostic Code (DC) 
7804 for abdominal scarring as a result of in-service 
abdominal surgeries.  During the pendency of this appeal, the 
rating criteria for scars were amended, effective August 30, 
2002.  Because this claim was filed prior to the amendment, 
both the "old" and "new" rating formulas must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new rating formula 
may only be applied after the effective dates, however.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

The veteran presents symptoms of hypersensitivity over the 
scar, tenderness, an occasional stinging sensation, and 
occasional tightness.  He provides a negative history as to 
any skin problems related to the scar, to include lesions, 
rash, eczema, or dermatitis.  

A 2005 VA examination report indicates that the veteran's 
four service-connected scars were well-healed, nontender, and 
causing no apparent limitation of function.  Several scars 
were hyperpigmented, however, and one scar was mildly 
depressed.  Additionally, two scars were tender to palpation 
and irregular, and the largest scar was approximately 3.7 
square inches, with a total affected area of approximately 
5.7 square inches.  The skin was negative for lesions, 
inflammation, edema, scaling, adhesions, or keloid formation.  
Based upon his examination, the examiner reported that the 
"scars are superficial and moderately disfiguring due to the 
size and irregularity."  

VA examinations in 2003 and 1999 reported similar findings to 
those described above, particularly that the veteran's scars 
were well-healed, nontender, causing no apparent limitation 
of function, and hyperpigmented, with one scar mildly 
depressed.  

10 percent is the highest rating available under DC 7804, 
which rates superficial, tender and painful scars.  In both 
the "old" and "new" rating codes, ratings in excess of 10 
percent for scarring require either disfigurement of the 
head, face, or neck, or a total affected area exceeding 12 
square inches.  In this case, the veteran's scars neither 
affect his head, face, or neck, nor have a total area 
exceeding 12 square inches.  Consequently, a rating in excess 
of 10 percent is not warranted under either the "old" or 
"new" scar rating codes.  Additionally, because there is no 
demonstration of a skin disorder or any limitation of 
function due to the scarring, a rating in excess of 10 
percent is not warranted under any alternative rating code.  


ORDER

A rating in excess of 10 percent for abdominal scarring is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


